c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- number release date conex-108850-16 4980h -------------------------- -------------------------- ------------------------------ dear i am responding to your letter of date concerning your employer’s policy restricting part-time and seasonal employees from working more than hours_of_service in any week you indicated that you are receiving medicare but are included in this policy restricting part-time and seasonal employees from working more than hours sec_4980h of the internal_revenue_code as added by the affordable_care_act provides that an employer may be required to pay an assessable payment if it does not offer health coverage to its full-time employees and at least one full-time_employee purchases coverage through the marketplace and receives the premium_tax_credit an employee is a full-time_employee for this purpose if the employee averages at least hours_of_service per week during a given month sec_4980h provides for two alternative types of assessable payment as described below an employer could potentially owe one but not both of these payments in any given calendar month if the conditions described below are satisfied sec_4980h may apply if the employer fails to offer minimum essential health coverage to at least of its full-time employees and one of its full-time employees receives the premium_tax_credit for coverage purchased through the marketplace if this type of assessable payment is triggered the annual amount of the payment is dollar_figure adjusted annually multiplied by the total number of the employer’s full-time employees sec_4980h may apply if the employer does offer minimum essential health coverage that is affordable and provides minimum value to at least of its full- time employees but one or more full-time employees purchases coverage conex-108850-16 through the marketplace and receives the premium_tax_credit if this type of assessable payment is triggered the annual amount of the payment is dollar_figure adjusted annually multiplied by the total number of the employer’s full-time employees who receive the premium_tax_credit you indicated that your employer has developed a new policy restricting part-time and seasonal employees from working more than hours_of_service in any week you asked whether the employer could in fact face potential liability under sec_4980h if an employee in this category works more than hours_of_service in a week assuming that your employer is subject_to sec_4980h which generally applies to employers who employed an average of or more full-time employees in the preceding calendar_year the amount of the employer’s potential liability under sec_4980h is based on the number of employees who average or more hours_of_service per week in a given month therefore an employee who works an average of or more hours_of_service per week during any given month could potentially trigger or increase the amount of employer liability for an assessable payment under sec_4980h for that month note that all full-time employees are counted for purposes of determining the amount of the assessable payment under sec_4980h whether or not the employee is covered by medicare or another source of coverage for purposes of sec_4980h an employee could potentially average or more hours_of_service for a month and still not trigger or increase the amount of employer liability provided that the employee does not purchase coverage on the marketplace and receive the premium_tax_credit an employee such as you who is covered by medicare is ineligible to receive the premium_tax_credit and therefore generally would not lead to any employer liability under sec_4980h as noted above however a full-time_employee who is eligible for medicare could potentially trigger or increase the amount of an employer’s liability for an assessable payment under sec_4980h i hope this information is helpful if you have questions please contact me at --------------------- ---------------------- -------------------- or at sincerely christine ellison acting branch chief health and welfare office of associate chief_counsel tax exempt and government entities
